UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7678



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


JAMES CLAUDE BAILEY,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Raymond A. Jackson,
District Judge. (CR-00-21)


Submitted: December 22, 2005               Decided: January 4, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


James Claude Bailey, Appellant Pro Se.       Michael R. Smythers,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           James Claude Bailey, a federal prisoner, appeals the

district court’s order construing his petition filed under 28

U.S.C. § 2241 (2000) as a 28 U.S.C. § 2255 (2000) motion and

dismissing it as successive. Although Bailey sought, and received,

transfer of his § 2241 petition from the Eastern District of

Kentucky, his place of confinement, to the Eastern District of

Virginia, the sentencing court, it is clear that Bailey intended to

file a § 2241 petition raising a claim under United States v.

Booker, 543 U.S. 220 (2005).    Bailey argues on appeal that § 2255

is inadequate or ineffective to test the legality of his detention,

contending that his Booker claim should be considered in the

context of his § 2241 petition.         Judicial review of a § 2241

petition must be sought in the the district of confinement rather

than the sentencing court.     In re Jones, 226 F.3d 328, 333 (4th

Cir. 2000). In cases such as this one, where relief is sought in

the sentencing court, the court is without jurisdiction to consider

the request.    On this basis, we affirm the district court’s

dismissal of Bailey’s § 2241 petition without prejudice for lack of

jurisdiction.   We deny Bailey’s motion for expedited response as

moot.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                AFFIRMED AS MODIFIED


                                - 2 -